1030-20372                                                                                     #1414627



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


TERRY DURR                                           CIVIL ACTION NO: 2:18-CV-3742
Plaintiff
                                                     DISTRICT JUDGE:
VERSUS                                               HON. BARRY W ASHE

GOL, LLC and                                         MAGISTRATE JUDGE:
REC MARINE LOGISTICS, LLC,                           HON. JANIS VAN MEERVELD
Defendants


                MEMORANDUM IN OPPOSITION TO MOTION FOR LEAVE

         Defendants, REC Marine Logistics, LLC (“REC”) and GOL, LLC (“GOL”) (collectively,

“REC/GOL”) and American Steamship Owners Mutual Protection and Indemnity Association,

Inc. (hereinafter “American Club”) (collectively, “the REC/GOL Defendants”), respectfully

submit this memorandum in opposition to the Motion for Leave to Supplement and Amend

Plaintiff’s Original and Amended Complaint (R. Doc. 68). In short, to the extent that plaintiff

requests leave “to assert additional claims against vessel defendants REC Marine Logistics, LLC

and GOL, L.L.C,” plaintiff’s request for leave should be denied for being futile, inexcusably

delayed, unnecessary and unduly prejudicial to the REC/GOL Defendants, as set forth in more

detail below.

                                          BACKGROUND

         On or about December 17, 2017, plaintiff, Terry Durr (hereinafter, “plaintiff”), alleges that

he was injured while being lifted in a personnel basket from the M/V HANNAH C, a vessel owned

and operated by REC, to a Fieldwood Energy (“Fieldwood”) offshore oil and gas production

platform located in Vermilion Block 315A. Plaintiff claims that the HANNAH C drifted towards

the Fieldwood platform prior to plaintiff’s transfer, which plaintiff alleges to have contributed to
the subject incident. Michael Broussard, who was Wood Group PSN Inc.’s (“Wood Group”) crane

operator during the subject personnel basket transfer, purportedly observed the HANNAH C

drifting out of position over the course of minutes prior to plaintiff’s transfer, though Mr.

Broussard declined to communicate such issue to the vessel. Rather, despite being fully aware

that the crane boom was not center-positioned over plaintiff’s personnel basket load, Mr.

Broussard nonetheless decided to lift the crane wire and the personnel basket swung into a cargo

wire aboard the HANNAH C.

         On April 10, 2018, plaintiff Terry Durr filed his original Complaint (“Original

Complaint”) 1 against REC and GOL, asserting claims against REC/GOL arising under general

maritime law and 33 U.S.C. sec. 905(b) and 33 U.S.C. sec. 933. 2 Among other claims, plaintiff

alleged “the acts and failures to act of [REC/GOL]…recklessly and callously endangered the

Plaintiff” and that REC/GOL’s conduct “has been grossly negligent, malicious, egregious, callous,

and…with careless disregard to the safety and wellbeing of Plaintiff.” 3

         On April 16, 2018, plaintiff filed his First Amended and Restated Complaint (“First

Amended Complaint”), 4 adding Wood Group PSN, Inc. (“Wood Group”) as an additional

defendant. There, plaintiff reasserted his claims against REC/GOL under general maritime law.

Again, plaintiff alleged that the “acts and failures to act of [REC/GOL]…recklessly, callously, and

grossly negligently endangered the Plaintiff.” 5 Plaintiff further alleged that “[a]ll Defendants have

been grossly negligent, malicious, egregious, callous, and they have acted with careless disregard

to the safety and wellbeing of Plaintiff.” 6



1
  R. Doc. 1.
2
  R. Doc. 1, paras. I and VI - VIII.
3
  R. Doc. 1, para. VIII, p. 4-5.
4
  R. Doc. 4.
5
  R. Doc. 4, para. VII, p. 4.
6
  R. Doc. 4, para. XI, p. 6.


                                                  2
         On June 28, 2018, this Honorable Court issued its Scheduling Order requiring amendments

to pleadings to be filed no later than July 27, 2018. 7

         After the parties exchanged written discovery requests and responses, deposition discovery

commenced. Notably, on December 11, 2018, plaintiff deposed Capt. Michael Crowder, who was

the REC captain at the wheel during plaintiff’s subject personnel basket transfer. During Capt.

Crowder’s deposition, he testified that the dynamic positioning system (DPS) on board the M/V

HANNAH C at the time of plaintiff’s basket transfer was not operational. Capt. Crowder further

testified that, even if the DPS had been operational, he would have nonetheless manually

controlled the M/V HANNAH C during plaintiff’s personnel basket transfer due to the prevailing

conditions and circumstances present on the date of the subject incident. On January 28, 2019,

plaintiff deposed Michael Broussard, who was Wood Group’s crane operator during the subject

personnel basket transfer. Mr. Broussard testified that, over the course of approximately two

minutes, he observed the HANNAH C drifting out of position, though he declined to communicate

the issue to the vessel, testifying that he did not believe that the vessel’s movement created a safety

issue:

         Q:      If you had recognized that the vessel’s movement had presented a safety issue,
                 would you have communicated that to the captain?

         A:      Yes.

         …

         Q:      My question is: Did that movement that you recall of the vessel, did that create a
                 safety issue for the transfer operation?

         A:      No, sir. 8


7
  See R. Doc. 17. Within the Court’s amended-pleading deadline, plaintiff filed a Supplemental and Amending
Complaint (“Second Amended Complaint”) (R. Doc. 21) to add American Club as a defendant as the insurer of
REC/GOL.
8
  See Deposition of Michael Broussard, p.104, 105, attached as Exhibit A.


                                                       3
Despite the fact that Mr. Broussard’s most important responsibility was to make sure that the crane

remained centered over the personnel basket load, 9 and being fully aware that the crane boom was

not center-positioned over plaintiff’s basket, Mr. Broussard nonetheless decided to lift the crane

wire causing the personnel basket to swing into a cargo wire aboard the HANNAH C. 10

        On February 19, 2019, plaintiff filed a Motion to Continue Trial Date, 11 which according

to representations of plaintiff’s attorney, was exclusively premised on the fact that plaintiff had

recently undergone a discectomy and fusion of L2-3. The surgical procedure, according to the

plaintiff, “affect[ed] his vocational and economic outlook, thereby necessitating a continuance.” 12

In plaintiff’s request for a continuance, his attorney never once mentioned that he would seek to

amend the underlying Complaint to add a brand new defendant at the “11th hour” nor did he advise

that he would seek to assert purported “additional” allegations against the REC/GOL Defendants

regarding punitive damages. Based on such representations (or lack thereof) by plaintiff’s

attorney, undersigned counsel for REC/GOL did not oppose plaintiff’s request for a continuance.




9
  Exhibit A (Deposition of Michael Broussard), p. 108.
10
   Exhibit A (Deposition of Michael Broussard), p. 183.
11
   R. Doc. 56.
12
   R. Doc. 56-1, para. III, p. 2.


                                                          4
         On February 20, 2019, the Court granted plaintiff’s Motion to Continue, 13 and the Court

issued a new Scheduling Order, as later amended, with updated pre-trial deadlines and trial date. 14

The Court maintained that the deadline for amendments to pleadings had already expired. 15

         Now, plaintiff has requested leave of this Honorable Court to file a Supplemental and

Amending Complaint (hereinafter “Proposed Amended Complaint”), for two reasons. First,

plaintiff seeks to add Fieldwood Energy Offshore, LLC as an additional defendant. Second,

plaintiff purportedly seeks leave of Court to allege “additional” claims against REC/GOL for

punitive damages. The REC/GOL Defendants oppose plaintiff’s Motion for Leave because

plaintiff’s Proposed Amended Complaint is futile, untimely, unnecessary and unduly prejudicial

to REC/GOL, as detailed below.




13
   R. Doc. 60.
14
   See R. Doc. 64, 65 and 67. Initially, the Court’s Amended Scheduling Order (R. Doc. 64) stated that the deadlines
for the production of expert reports by the plaintiff and defendants had passed. However, the Court granted
plaintiff’s Motion to Continue on February 20, 2019, which was one day prior to defendants’ original deadline for
exchange of defendants’ expert reports. Upon being apprised of such discrepancy, the Court issued a corrected
Amended Scheduling Order (R. Doc. 65), amending the prior Scheduling Order to allow for the defendants to
produce their respective expert reports no later than by October 29, 2019 and further providing that the deadline for
plaintiff’s expert disclosures had expired. Despite the fact that plaintiff had already produced his liability expert
reports prior to his request for continuance, and further relying on plaintiff counsel’s representations that his request
for a continuance was “exclusively” premised on plaintiff’s late-noticed surgical procedure, plaintiff filed a Motion
to Correct the Scheduling Order (R. Doc. 66), requesting his own extension of the expert report deadlines. Again,
relying on the representations of plaintiff’s counsel that his prior request for a continuance was premised exclusively
on plaintiff’s recent surgical procedure and that a continuance of plaintiff’s expert disclosure deadline was required
to accommodate plaintiff’s ongoing treatment, undersigned counsel did not object to plaintiff’s request for a
continuance of plaintiff’s expert disclosure deadline. In due course, the Court granted plaintiff’s Motion to Correct
and Amend Scheduling Order (R. Doc. 67), allowing plaintiff an extension until September 29, 2019 by which to
produce plaintiff’s expert reports.
15
   R. Doc. 65, p. 1.


                                                           5
                                         LAW AND ANALYSIS

     1. Standard for Review – Leave to Amend.

        This Honorable Court in Annie Sloan Interiors, Ltd. v. Jolie Design & Décor, Inc.

previously set forth the standard for determining whether to allow for the filing of an amended

pleading when the court-ordered deadline to do so had already expired:

        “Under Federal Rule of Civil Procedure 15(a)(2), when the time period for amending a
        pleading as a matter of course has passed, a party may amend its pleadings by consent of
        the parties or by leave of court. ‘The court should freely give leave when justice so
        requires.’ Fed. R. Civ. Proc. 15(a)(2). Thus, the United States Court of Appeals for the
        Fifth Circuit instructs that the ‘district court must possess a ‘substantial reason’ to deny a
        request for leave to amend.’ Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).
        Nonetheless, ‘that generous standard is tempered by the necessary power of a district court
        to manage a case.’ Yumilicious Franchise, L.L.C. v. Barrie, 819 F.3d 170, 177 (5th Cir.
        2016) (quoting Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003)).
        The court may consider numerous factors when deciding whether to grant a motion for
        leave to amend, including ‘undue delay, bad faith or dilatory motive on the part of the
        movant, repeated failures to cure deficiencies by amendments previously allowed, undue
        prejudice to the opposing party by virtue of allowance of the amendment, and futility of
        the amendment.’ Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003).

        To determine whether a complaint is futile, courts ‘apply ‘the same standard of legal
        sufficiency as applies under Rule 12(b)(6).’’ Stripling v. Jordan Prod. Co., LLC, 234 F.3d
        863, 872–73 (5th Cir. 2000) (quoting Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000)).
        ‘To survive a motion to dismiss, a complaint must contain sufficient factual matter,
        accepted as true, to ‘state a claim to relief that is plausible on its face.’’ Ashcroft v. Iqbal,
        556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Where the court ordered deadline for amending pleadings has passed, that schedule ‘may
        be modified’ to allow for additional amendments ‘only for good cause and with the judge’s
        consent.’ Fed. R. Civ. Proc. 16(b)(2); see S&W Enterprises, L.L.C. v. SouthTrust Bank of
        Alabama, NA, 315 F.3d 533, 536 (5th Cir. 2003) (‘We take this opportunity to make clear
        that Rule 16(b) governs amendment of pleadings after a scheduling order deadline has
        expired.’). When determining whether the movant has shown good cause, the Court
        considers ‘‘(1) the explanation for the failure to [timely move for leave to amend]; (2) the
        importance of the [amendment]; (3) potential prejudice in allowing the [amendment]; and
        (4) the availability of a continuance to cure such prejudice.’’ S&W Enterprises, 315 F.3d
        at 536 (quoting Reliance Ins. Co. v. Louisiana Land & Expl. Co., 110 F.3d 253, 257 (5th
        Cir. 1997)) (alterations in original).” 16

16
  Annie Sloan Interiors, Ltd. v. Jolie Design & Decor, Inc., No. CV 17-11767, 2018 WL 3455708, at *4 (E.D. La.
July 18, 2018)


                                                       6
       In sum, a party freely may amend its pleading as a matter of course within the time

parameters set forth in Rule 15(a)(1). Once the time limits in Rule 15(a)(1) have expired, Rule

15(a)(2) requires a party to obtain leave of court to amend its pleading, and a showing of “undue

delay, bad faith or dilatory motive” or “futility” in allowing for an amended pleading should defeat

a request for leave. Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003). Once

a court-ordered deadline to amend pleadings has expired (as is the case here), a party must make

a greater showing of “good cause” as a condition precedent to obtaining leave of court to amend,

pursuant to Rule 16(b)(4), applying the factors set forth in S&W Enterprises, L.L.C. v. SouthTrust

Bank of Alabama, NA, 315 F.3d 533, 536 (5th Cir. 2003).

       Here, plaintiff cannot make a showing of the required “good cause” for filing his Proposed

Amended Complaint, for two separate and distinct reasons.

       First, as a matter of law, plaintiff has no cause of action for punitive damages under the

general maritime law or 905(b). As such, plaintiff’s Proposed Amended Complaint is futile and

his request for leave should therefore be denied.

       Second, even if the Court were to conclude that plaintiff has a cause of action for punitive

damages, which the REC/GOL Defendants specifically deny, his Proposed Amended Complaint

is inexcusably delayed, completely unnecessary and only serves to prejudice the REC/GOL

Defendants and therefore plaintiff’s Motion for Leave should be denied on that basis alone.

   2. Plaintiff’s Proposed Amended Complaint is Futile.

       In Plaintiff’s Proposed Amended Complaint, plaintiff seeks to “add” claims against the

REC/GOL Defendants for punitive damages under the general maritime law and 33 U.S.C. 905(b).

However, not only does 905(b) on its face preclude a claim for punitive damages, but controlling



                                                    7
5th Circuit and United States Supreme Court authority also militate against allowing a 905(b)

plaintiff to assert a claim for punitive damages against a vessel owner. As such, plaintiff’s

proposed “additional” punitive damage claims against the REC/GOL Defendants would be futile,

as plaintiff cannot maintain a cause of action for punitive damages. Since plaintiff’s punitive

damages claims would not be able to succeed under a 12(b)(6) challenge, plaintiff’s Motion for

Leave should be denied.

       In the 2014 case of McBride v. Estis Well Service, L.L.C., the Fifth Circuit held en banc

that a Jones Act seaman could not recover punitive damages under either the Jones Act or the

general maritime law doctrine of unseaworthiness. 768 F.3d 382, 391 (5th Cir. 2014), cert. denied,

135 S.Ct. 2310 (2015); see also Scarborough v. Clemco Industries, Inc., 391 F.3d 660, 665-66 (5th

Cir. 2004) (holding that a Jones Act seaman, or his survivors, may not recover nonpecuniary

damages against either his employer or a non-employer). Multiple Louisiana district courts have

affirmed the same conclusion. See e.g., Bell v. Foster Wheeler Energy Corp., No. CV 15-6394,

2017 WL 889074, at *4-6 (E.D. La. Mar. 6, 2017) (finding that seaman recovery is limited to

pecuniary damages under general maritime law, whether sought in a wrongful death or survival

action); Wade v. Clemco Indus. Corp., No. CV 16-502, 2017 WL 434425, at *5 (E.D. La. Feb. 1,

2017) (Fallon, J.) (“[T]he Fifth Circuit has now made it clear that under both the Jones Act and

general maritime law, a seaman's damages against both employers and non-employers are limited

to pecuniary losses.”); Lewis v. Noble Drilling Servs., Inc., No. CV 15-1018, 2016 WL 3902597,

at *3 (E.D. La. July 19, 2016) (“In light of the Supreme Court's and the Filth Circuit's precedents,

it is clear a Jones Act seaman or his or her representative cannot recover nonpecuniary…losses for

wrongful death under the Jones Act or the general maritime law.”).




                                                 8
           The Fifth Circuit holding in McBride derives from United States Supreme Court precedent.

In Miles v. Apex Marine Corp., the Supreme Court determined that under the Jones Act, damages

are limited to pecuniary losses. See 498 U.S. 19, 111 S.Ct. 317, 325-26 (1990). Therefore, it

found that “there is no recovery for loss of society in a Jones Act wrongful death action.” Id. at

325. The Court further concluded that given the limitation to pecuniary loss under the Jones Act,

“there also is no recovery for loss of society in a general maritime action for the wrongful death of

a Jones Act seaman.” Id. at 326. In Miles, the Court also found that under general maritime law,

lost future earnings are not recoverable in a survival action, again, grounding its reasoning on the

fact that the Jones Act bars such recovery. Id. at 327-28. The Court indicated that these holdings

were “in accordance with the uniform plan of marine tort law Congress created in the [Death on

the High Seas Act] and the Jones Act.” Id. at 328. 17

           Just as Congress did with the Jones Act, Congress passed 905(b) to displace prior general

maritime law. The effect of Congress’ enactment of 905(b) should be the same as that which was

concluded by the McBride court. 905(b) states that “[i]n the event of injury to a person covered

under this chapter caused by the negligence of a vessel, then such person, or anyone otherwise

entitled to recover damages by reason thereof, may bring an action against such vessel as a third

party.” In enacting 905(b), Congress allowed a negligence action, and nothing more than a

negligence action. “The liability of the vessel under this subsection shall not be based upon the

warranty of seaworthiness or a breach thereof at the time the injury occurred. The remedy provided

in this subsection shall be exclusive of all other remedies against the vessel except remedies

available under this chapter.” (Emphasis added). Congress did not allow a gross negligence action,

and gross negligence is – absent statutory exception – a prerequisite for punitive damages. Simply


17
     See also In re Int’l Marine LLC, No. CV 11-358, 2013 WL 3293677 (E.D. La. June 28, 2013).


                                                         9
put, 905(b) claims do not allow a gross negligence action, i.e. do not allow for recovery of punitive

damages. 18

        Here, pursuant to McBride and Miles, and further considering the plain language and

legislative history of 905(b), plaintiff is not entitled to recover non-pecuniary, i.e. punitive,

damages against the REC/GOL Defendants. Accordingly, plaintiff’s purported “additional”

allegations against the REC/GOL Defendants, as proposed in plaintiff’s Proposed Amended

Complaint, are futile and therefore Motion for Leave should be denied.

     3. Plaintiff’s Request for Leave Fails the S.W. Enterprises Four-Factor Test.

        Even if the Court finds that plaintiff’s Proposed Amended Complaint is not “futile,” then

plaintiff nonetheless fails to meet the S.W. Enterprises four-factor test. When a party seeks to

amend a pleading after the expiration of a court-ordered deadline to do so (as is the case here), the

moving party must show good cause as to why an amendment should be allowed. The Court

should consider: “(1) the explanation for the failure to [timely move for leave to amend]; (2) the

importance of the [amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the

availability of a continuance to cure such prejudice.” S&W Enterprises, 315 F.3d at 536.

        As to the first factor, plaintiff discovered months ago (in mid-December 2018) that the

M/V HANNAH C did not have DPS capability, yet plaintiff’s attorney waited until after plaintiff

received a surgical recommendation (mid-February 2019), until after plaintiff’s attorney obtained

consent from the parties to a trial continuance (mid-February 2019), and until after obtaining the

parties consent to an extension of plaintiff’s expert report deadlines (early-March 2019) before



18
  The historical context of 905(b) further reinforces the intent to preclude recovery of punitive damages. 905(b)
was created by Congress in 1972 to overrule the Supreme Court’s prior holdings. Before 1972, longshoremen could
bring a claim for unseaworthiness against a vessel under Seas Shipping Co., Inc. v. Sieracki, 328 U.S. 85 (1946).
905(b) eliminated such right.


                                                       10
finally requesting leave of court to file his Proposed Amended Complaint. Indeed, plaintiff

presents no argument in his Motion for Leave to excuse the dilatory nature of this Motion for

Leave. The REC/GOL Defendants respectfully submit that the above-timeline can only suggest

that plaintiff’s untimeliness in requesting leave of court was tactically disingenuous and in bad

faith. Plaintiff’s Motion for Leave fails the first factor of the analysis.

         The second factor considers the importance of the proposed amended pleading. Here,

Plaintiff has already pled claims against the REC/GOL Defendants arising under general maritime

law and 905(b) in plaintiff’s original and previously filed amended Complaints. As such, if the

Court were to find that punitive damages are recoverable, which the REC/GOL Defendants

specifically deny, he has already sufficiently pled and preserved such a claim for punitive damages.

Review of plaintiff’s Original Complaint and First Amended Complaint confirms the same. In

plaintiff’s Original Complaint, plaintiff alleged, among other claims, that “the acts and failures to

act of [REC/GOL]…recklessly and callously endangered the Plaintiff” and that REC/GOL’s

conduct “has been grossly negligent, malicious, egregious, callous, and…with careless disregard

to the safety and wellbeing of Plaintiff.” 19 In plaintiff’s First Amended Complaint, plaintiff again

alleged that the “acts and failures to act of [REC/GOL]…recklessly, callously, and grossly

negligently endangered the Plaintiff.” 20 Plaintiff further alleged that “[a]ll Defendants have been

grossly negligent, malicious, egregious, callous, and they have acted with careless disregard to the

safety and wellbeing of Plaintiff.” 21 These already-asserted claims arise under the general

maritime law and 905(b) and are punitive in nature, thereby making plaintiff’s Proposed Amended

Complaint redundant and unnecessary. Plaintiff’s Motion for Leave fails the second factor of the



19
   R. Doc. 1, para. VIII, p. 4-5.
20
   R. Doc. 4, para. VII, p. 4.
21
   R. Doc. 4, para. XI, p. 6.


                                                  11
analysis because it is simply redundant in making allegations that were already asserted. The

amendments are thus unnecessary.

           The third factor weighs the potential for prejudice if the amendment were allowed. Here,

plaintiff’s Proposed Amended Complaint, in reality, only serves as an effort to prejudice the

REC/GOL Defendants by attempting to circumvent federal evidentiary rules by asserting

allegations purportedly supported by plaintiff’s self-serving summary of “sworn deposition

testimony” and alleged subsequent remedial measures of REC/GOL, neither of which would be

admissible at the trial of this matter. Plaintiff would inevitably request that the jury be able to

consider his Proposed Amended Complaint when deliberating, and thus REC/GOL Defendants

would be severely prejudiced if plaintiff’s Proposed Amended Complaint were to be allowed. For

example, undersigned counsel refers to the following excerpts from plaintiff’s Proposed Amended

Complaint, 22 each of which only serve to circumvent evidentiary rules and inflame the jury:


       •   At para. VI, p. 3: “According to sworn deposition testimony given on December 11, 2018,
           by the REC/GOL employee/vessel captain Michael Crowder, who was operating M/V
           Hannah C during the subject personnel basket transfer…”

       •   At para. VI, p. 3: “Captain Crowder testified that he used the manual stern controls of M/V
           Hannah C during subject personnel basket lift…”

       •   At para. VII, p. 3: “…according to sworn deposition testimony given on December 11,
           2018, by the REC/GOL’s employee/vessel captain Michael Crowder…”

       •   At para. VII, p.3: “…documents produced in late January 2019 by REC/GOL, show that
           REC/GOL did not repair the DPS on M/V Hannah C until November 13, 2018, nearly one
           year after plaintiff’s injury event…at the request of REC/GOL – was done by a sole
           technician from the DPS manufacturer Kongsberg Maritime, Inc., who fixed the M/V
           Hannah C DPS system with only 6 hours of labor; a job that…”

       •   At para. VIII, p. 4: “(If DPS is not needed on M/V Hannah C, why did REC/GOL eventually
           have it repaired?)”


22
     See R. Doc. 68-9.


                                                   12
       Because plaintiff has already alleged gross negligence and his amendments purporting to

summarize deposition testimony are simply duplicative, these requested amendments could only

be premised as an attempt to improperly present evidence to prejudice the jury. As such, plaintiff’s

Proposed Amended Complaint fails the third factor of the S.W. Enterprises analysis and such

prejudice to REC/GOL could not be cured if the amendments are allowed to be made.

       The fourth factor is not implicated, as the Court recently ordered a continuance of the trial

date. Trial is currently scheduled to commence on January 27, 2020.

       In sum, plaintiff’s Motion for Leave to file his Proposed Amended Complaint fails three

of the four factors of the S.W. Enterprises analysis. Accordingly, even if the Court were to

conclude that plaintiff’s Proposed Amended Complaint is not “futile,” then plaintiff nonetheless

fails to meet the S.W. Enterprises four-factor test and plaintiff’s Motion for Leave should be denied

on that basis alone.

                                         CONCLUSION

       To the extent that plaintiff requests leave “to assert additional claims against vessel

defendants REC Marine Logistics, LLC and GOL, L.L.C,” plaintiff’s request for leave should be

denied for being futile, inexcusably delayed, unnecessary and unduly prejudicial to the REC/GOL

Defendants.

       At a minimum, even if the Court were to grant plaintiff’s Motion for Leave, then REC/GOL

respectfully requests that the plaintiff be barred from (1) summarizing and referring to “sworn

deposition testimony” of fact witnesses taken to date, and (2) referring to subsequent remedial

measures implemented by REC/GOL following the subject personnel basket incident in its



                                                 13
Amended Complaint. To that end, undersigned counsel submits Exhibit B, which is a redlined

version of plaintiff’s Proposed Amended Complaint that eliminates such references to inadmissible

and prejudicial evidence.




                                         Respectfully submitted:




                                         Salvador J. Pusateri, T.A. (#21036)
                                         Michael H. Rodrigue, Jr. (#31306)
                                         PUSATERI, JOHNSTON, GUILLOT & GREENBAUM
                                         1100 Poydras Street
                                         Energy Centre – Suite 2250
                                         New Orleans, Louisiana 70163
                                         Telephone: (504) 620-2500
                                         Facsimile: (504) 620-2510
                                         Salvador.Pusateri@pjgglaw.com
                                         Michael.Rodrigue@pjgglaw.com
                                         ATTORNEYS FOR GOL, LLC and
                                         REC MARINE LOGISTICS, LLC




                                               14
